Citation Nr: 0422377	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, 
fracture, right 5th metacarpal.  

2.  Entitlement to a compensable evaluation for residuals, 
fracture, left 5th metacarpal.  

3.  Entitlement to a compensable evaluation for residuals, 
left knee injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1989 with seven years prior service.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in April 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the recent hearing, the veteran testified that his 
symptoms associated with his service-connected his left knee 
and residuals of fractures in his left and right 5th 
metacarpal have worsened since the most recent VA examination 
in February 2002.  He reported he experienced decreased 
gripping and grasping in both hands with pain and that his 
left knee gives way and hurts.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  Accordingly, 
this case is REMANDED for further development:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his residual 
disabilities due to fractures of the 
right and left 5th metacarpal and 
residual injury to the left knee since he 
filed his increased rating claim in March 
2001.  After securing the necessary 
releases, the RO should obtain these 
records as well as VA medical records 
from December 2002 to present.

3.  After completion of #1-2 above, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
residuals of fracture of the right and 
left 5th metacarpals and residuals of 
injury to the left knee.  The claims 
file, copies of the criteria under 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 5262 (2003) should be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

With respect to the veteran's 
disabilities of the right and left 5th 
metacarpals, the examiner should indicate 
any associated limitation of motion 
affecting the veteran's left and right 
hand, individuals digits, or wrist, and 
specifically indicate whether motion of 
the affected digits is possible to within 
2 inches (5.1 centimeters) of the median 
transverse fold of the palm.  The 
examiner should also address any 
limitation of function associated with 
the veteran's disabilities of the 
bilateral 5th metacarpals and in 
particular, indicate the extent of any 
pain on motion, incoordination, 
fatigability, weakness, tenderness, and 
swelling which effectively results in 
increased impairment.  Any additional x-
ray or laboratory studies required to 
make a determination of the severity of 
the veteran's 5th metacarpal disabilities 
should be scheduled accordingly.  

With respect to the veteran's residuals 
of injury to the left knee, the examiner 
should address whether there is recurrent 
subluxation or lateral instability, and 
if so, describe the impairment in terms 
of mild, moderate, or severe.  
Additionally, the examiner should address 
factors such as pain and limitation of 
motion, incoordination, tenderness, 
swelling, weakness, fatigability, and 
locking associated with his left knee 
disability.  Any x-ray studies or 
laboratory studies that are needed to 
provide a conclusion should be conducted 
accordingly.  

The examiner should provide a rationale 
and basis for all conclusions and include 
the same in a report attached to the 
claims folder.  

4.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
for increased ratings for the service-
connected residuals of fractures of the 
right and left 5th metacarpals and for an 
increased rating for a left knee 
disorder.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, to include 
consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5010, 
5257, and both the old and revised 
Diagnostic Codes 5216-5230 (2003).  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




